TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00482-CV


Larry M. Rucker, Michelle L. Rucker and Inomega Control Solutions, LLC, Appellants

v.

Lomas Escondidas Architectural Control Committee and
Ambrose Development Partners, Ltd., Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2007-1121A, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Larry M. Rucker, Michelle L. Rucker and Inomega Control Solutions,
LLC, have informed this Court that they have settled their dispute with appellees and no longer wish
to pursue this appeal.  More than ten days have passed and appellees have not objected to the
dismissal.  We dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellants' Motion
Filed:   October 13, 2010